Lumpkin, J.
I concur in the reversal of the judgment, but regret that I can not concur in all that is said in the opinion of the majority of the court. The point on which I especially disagree with them is that they hold that the act of 1908 confers upon county authorities the power to levy taxes in addition to those previously authorized by law. Acts 1908, p. 1119; Penal Code (1910), §§ 1205 et seq. From this ruling I dissent. There is not a word, either in the caption of the act or its body, directly or indirectly referring to the power of county authorities to impose taxes. Prior to 1908 the State hired out or leased the labor of the felony convicts, under certain regulations. By the act passed in that year it was declared that the prison commission might work certain felony convicts on the State farm; and 'that others might “ be employed by the authority of the several counties and municipalities upon 'the public roads, bridges, ,and other public works of said counties or municipalities.” Provisions were made for assigning convicts to counties, upon application; for authority on the part of the commission to have work done on roads, etc., on application by counties not taking convicts; for authority on the part of a county to purchase and maintain a farm, in connection with working its convicts; for other matters of regulation; and for conferring upon municipalities the right to hire from the prison commission any number of convicts which might not be otherwise disposed of, at the price of $100 per capita per annum. If this alone authorized an ordinary to levy a tax, which he was not otherwise empowered to do, no limitation was placed upon his action in this regard. Either this act did not confer additional powers of taxation upon ordinaries, or else, by mere implication, it conferred upon them (where they administer county affairs) an unlimited power of taxing the people of their respective counties, to any extent which they might deem proper, in that connection. If the mere conferring of power to apply for, obtain, and work convicts upon the roads, etc., amends the tax laws as to counties, apparently it must also be construed as amending every municipal charter in the State, so as to confer a similar additional right of taxation beyond the present *760charter limits, if they should see fit, and be able, to obtain convicts. The general rule is that the power to tax must be clearly eon■ferred, or the property of the citizen.can not be burdened with assessments. The enactment by the legislature of a law (not in conflict with the constitution) which declares that a county may do a certain thing places that thing within the range of county activities, but does not alone affect the laws touching the raising of taxes for county purposes. If the legislature desires to confer additional taxing power on the ordinaries, it is for them to do so. Suppose that the legislature should pass an act declaring that counties might build and repair public buildings and bridges, maintain and support prisoners, establish quarantines, work roads, support paupers, have county police, and establish sanitary measures, thus declaring certain legitimate subjects of county administration, but say nothing as to the present tax laws, would such mere declaration operate to confer on the ordinaries unlimited powers of taxation for such purposes?
The decision in Pennington v. Gammon, 67 Ga. 456, does not control the present case on the point now under consideration. There a county chain-gang was inaugurated, under certain provisions of law. The county commissioners levied a tax for the support and maintenance of convicts or prisoners, but it was found to be insufficient, and they were proceeding to make a temporary loan. to supply a casual deficiency. No contest was made as to the tax which had been levied, but injunction was sought as to the making of the temporary loan to meet the deficiency.
I am authorized to state that Chief Justice Fish concurs in this opinion.